Burke, J.
(dissenting). The defendant, a salesman calling on large national accounts as an employee of the plaintiffs, contends that the plaintiffs are guilty of mistake, misunderstanding or overreaching in failing to include in the monthly statements rendered to the defendant pursuant to the agreement, the sales *5to, and reorders from, Ms accounts in an amount of about $180,000. The plaintiffs concede that the sales and reorders were not included in the monthly statements rendered to the defendant, but allege that the defendant was not entitled to commissions thereon in that (1) the orders were not obtained by the defendant, (2) that the orders were obtained from departments which were parts of some of the defendant’s accounts which the defendant never solicited but were solicited by other salesmen in the employ of the plaintiffs, and (3) that buyers employed by defendant’s accounts gave their orders to other salesmen in the employ of the plaintiffs. The agreement does not set forth any such exceptions or conditions. It states: “ We will render to you statements monthly, showing business done and re-orders received from your accounts ”.
There can be no doubt that the conflicting claims present questions of fact which in the usual case would warrant the denial of summary judgment. The question presented for determination is whether the court should apply the legal presumption resulting from the rendition and retention of monthly statements without objection.
It is well known that the general rule is that “ A party will not be allowed to impeach an account stated, on the ground of fraud or mistake, if he assented to it with full knowledge of the facts and circumstances attending it, or if, with ample means of knowledge at hand, he failed to ascertain the facts.” (1 C. J. S., Account Stated, § 51, subd. d, p. 731.) In the cases of Rodkidson v. Haecker (248 N. Y. 480, 489, 490), a suit between attorney and client, and Corr v. Hoffman (256 N. Y. 254, 259), a suit between partners, the person receiving the accounts had equal power or control over the books of account or had personal knowledge of the services rendered. Therefore, this court properly held that the accounts stated were conclusive and binding-contracts. In tMs case, however, the defendant was one member of a sales force, not a person with power or control over the books of account or one in a position to have personal knowledge of all the transactions between Ms employer and the large national accounts. He obviously could not verify the statements from the books and accounts of the customers. Consequently, he did not have the means at hand necessary to ascertain the facts. With just such circumstances in mind, this court held *6in Rodkidson v. Haecker (supra) that a party may plead and prove equitable considerations that may show that an account stated should not be enforced. The agreement is evidence that the clear intention of the parties was that the plaintiffs would render statements showing all sales to, and all reorders from, the defendant’s accounts. Since the plaintiffs conceded that certain sales of plaintiffs’ goods to the defendant’s accounts were not included in the monthly statements for reasons now disputed, the defendant is entitled to have the questions of fact disposed of at a trial.
Therefore, the judgment to the extent that it dismisses the defendant’s complaint and directs judgment in the plaintiffs’ favor on the first and second causes of action should be reversed, and affirmed as to the fifth cause of action.
Dye, Full, Fboessel and Yak Yoobhis, JJ., concur with Desmokd, J.; Bubke, J., dissents in an opinion in which Cokway, Ch. J., concurs.
Judgment affirmed.